DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 01/18/2022 (“Amendment”). Claims 1-17, 21, and 22 are currently under consideration. The Office acknowledges the amendments to claims 1, 13, 14, and 16, as well as the cancellation of claims 18-20 and the addition of new claims 21 and 22. 
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 13 is objected to because of the following informalities: the recitation of “dessicants” should instead read --desiccants--.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sampling device” in claims 14-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “sampling device,” a compartment with an inlet and outlet as shown in Figs. 31A-31C and described in ¶ 0156).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0056302 (“Ahmad’302”) in view of US Patent Application Publication 2019/0069818 (“Prasad”) and US Patent Application Publication 2009/0293590 (“Zeng”).
Regarding claim 1, Ahmad’302 teaches [a] detection device for detecting one or more volatile organic compounds (VOCs) in breath of a user (¶¶s 0101, 0102), the detection device comprising: a sensor module comprising at least one electrochemical sensor comprising an electrode (¶¶s 0221, 0279) …; and a mouthpiece configured to direct a volume of breath from the user toward the at least one electrochemical sensor (Fig. 10 shows e.g. a face mask 42 directing a volume of breath toward a sensor inside chamber 48, and ¶ 0088 explains that a mouthpiece is an obvious alternative to a face mask for fluid input. As such, it would have been obvious to use a mouthpiece instead of a face mask as a matter of obvious design choice, and as the simple substitution of one fluid input arrangement for another with predictable results).
Ahmad’302 does not appear to explicitly teach an ionic liquid arranged over the electrode of the electrochemical sensor, wherein the ionic liquid is specific to a target VOC.
Prasad teaches using an ionic liquid arranged over an electrode for electrochemical sensing (¶ 0021 describes using an ionic liquid for electrochemical sensing, and ¶ 0024 describes its arrangement over an electrode). Prasad teaches that the ionic liquid is specific to a target VOC (¶ 0042, providing a gating effect for screening out/in nonspecific versus specific species).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ionic liquid in the electrochemical sensor of Ahmad’302, as in 
Ahmad’302-Prasad does not appear to explicitly teach the ionic liquid comprising 1-ethyl-3-methyl-imidazolium salt and being specific to a VOC characteristic of COVID-19.
Zeng teaches using 1-ethyl-3-methyl-imidazolium as an ionic liquid in an electrochemical sensor (Abstract describes the sensor, and ¶¶s 0105 and 0106 describe 1-alkyl-3-methylimidazolium, where the alkyl is an independently selected alkyl group such as C.sub.2 (ethyl)). Zeng teaches that this sensor can detect organic vapors including heptane and environmental gas including NO2 (¶¶s 0100, 0101, 0111, etc. - compare to ¶ 0010 of Applicant’s specification as filed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 1-ethyl-3-methyl-imidazolium as the ionic liquid in the combination, as in Zeng, as the simple substitution of one known ionic liquid (that of Prasad) for another (that of Zeng) with predictable results (Zeng: Abstract, permitting absorption and detection of analytes using electrochemical means - also see e.g. ¶ 0012, describing control over selectivity and sensitivity, ¶ 0023, achieving a fast linear and reversible response). As noted above, this ionic liquid is specific to the relevant target VOCs.
Regarding claim 2, Ahmad’302-Prasad-Zeng teaches all the features with respect to claim 1, as outlined above. Ahmad’302-Prasad-Zeng further teaches wherein the ionic liquid comprises a room temperature ionic liquid (RTIL) (Prasad: Abstract, ¶ 0021, etc.; Zeng: ¶ 0105).
Regarding claim 3, Ahmad’302-Prasad-Zeng teaches all the features with respect to claim 1, as outlined above. Ahmad’302-Prasad-Zeng further teaches wherein the detection device comprises a handheld housing and wherein the sensor module is arranged in the handheld housing (Ahmad’302: Abstract, ¶ 0005, etc. - also see Fig. 10, where chamber 48 contains the sensor).
Regarding claims 4-6, Ahmad’302-Prasad-Zeng teaches all the features with respect to claim 1, as outlined above. Ahmad’302-Prasad-Zeng further teaches wherein the detection device is configured to deliver an input signal to the electrochemical sensor, thereby forming at least one cavity specific to the target VOC within the ionic liquid (Prasad: ¶ 0042, applying a direct current field to achieve electrophoretic modulation and diffusion of charged species), wherein the at least one cavity is configured to capture the target VOC such that the captured VOC diffuses toward the electrode (Prasad: ¶ 0042, achieving diffusion towards the functionalized sensing surface/electrode - also see ¶ 0024, etc.), further comprising one or more processors (Ahmad’302: ¶ 0124) configured to detect the captured target VOC based at least in part on impedance, current, or both, at the electrode (Prasad: ¶¶s 0026, 0042, etc. - also see Fig. 1, showing a microcontroller 115).
Regarding claims 8 and 10, Ahmad’302-Prasad-Zeng teaches all the features with respect to claim 1, as outlined above. Ahmad’302-Prasad-Zeng further teaches wherein the sensor module comprises a plurality of electrochemical sensors (Prasad: ¶ 0017, one or more sensors), wherein each of at least a portion of the plurality of electrochemical sensors comprises a respective ionic layer, wherein the respective ionic layers are specific to different target VOCs (Prasad: ¶ 0024, each sensor of the array is independently functionalized for specific detection of a respective target analyte, allowing monitoring of multiple different analytes).
Regarding claims 11-13, Ahmad’302-Prasad-Zeng teaches all the features with respect to claim 1, as outlined above. Ahmad’302-Prasad-Zeng further teaches wherein the mouthpiece comprises a tube 
Regarding claims 14-16, Ahmad’302-Prasad-Zeng teaches all the features with respect to claim 1, as outlined above. Ahmad’302-Prasad-Zeng further teaches wherein the mouthpiece is coupled to a sampling device coupleable to the sensor module, wherein the sampling device comprises a sealable compartment configured to store the volume of breath (Ahmad’302: Fig. 10, distendable volume 45 located between the mouthpiece on the left and the sensor on the right. Volume 45 is sealable via e.g. valve 49 and stores the volume of breath (¶ 0262 - also see ¶ 0094)), wherein the sampling device is removably coupleable to the sensor module (Ahmad’302: ¶ 0094, storable in the bag for later analysis by the apparatus), wherein the compartment of the sampling device is compressible (Ahmad’302: ¶ 0261, the volume 45 is a compressible compartment because it is distendable - also see ¶¶s 0088, 0347, etc., explicitly describing a bag).
Regarding claim 22, Ahmad’302-Prasad-Zeng teaches all the features with respect to claim 1, as outlined above. Ahmad’302-Prasad-Zeng further teaches wherein the ionic liquid comprises 1-ethyl-3-methyl-imidazolium trifluoromethane sulfonate (Zeng: ¶ 0106, CF3SO3− as the anion).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad’302-Prasad-Zeng in view of US Patent Application Publication 2019/0099129 (“Kopelman”).
Regarding claim 7, Ahmad’302-Prasad-Zeng teaches all the features with respect to claim 8, as outlined above. Ahmad’302-Prasad-Zeng does not appear to explicitly teach an alarm configured to provide an alert in response to detection of the target VOC using the at least one electrochemical sensor (although Ahmad’302: ¶ 0264 does describe using a sensor for communicating with local alarms).
Kopelman teaches alerting a user when a particular marker is sensed (¶ 0105).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to issue the alarm contemplated by Ahmad’302 when a target VOC was .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad’302-Prasad-Zeng in view of US Patent Application Publication 2009/0308136 (“Wang”).
Regarding claim 9, Ahmad’302-Prasad-Zeng teaches all the features with respect to claim 8, as outlined above. Ahmad’302-Prasad-Zeng does not appear to explicitly teach wherein each of at least a portion of the plurality of electrochemical sensors comprises a respective ionic liquid, wherein the respective ionic liquids are specific to the same target VOC.
Wang teaches using multiple sensors having the same configuration for redundancy (¶ 0046).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make two of the sensors in the array of the combination have an ionic liquid specific to the same target VOC, as in Wang, for improving the sensor through redundancy (Wang: ¶ 0046).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad’302-Prasad-Zeng in view of US Patent Application Publication 2016/0245797 (“Ahmad’797”).
Regarding claim 17, Ahmad’302-Prasad-Zeng teaches all the features with respect to claim 14, as outlined above. Ahmad’302-Prasad-Zeng does not appear to explicitly teach wherein the sampling device comprises one or more one-way valves.
Ahmad’797 teaches a breath bag having a one-way valve (¶ 0234).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the one-way valve contemplated by Ahmad’302 from the mouthpiece (¶ 0093) to the breath bag, as in Ahmad’797, as an obvious rearrangement of parts. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad’302-Prasad-Zeng in view of US Patent Application Publication 2010/0133120 (“Varney”).
Regarding claim 21, Ahmad’302-Prasad-Zeng teaches all the features with respect to claim 1, as outlined above. Ahmad’302-Prasad-Zeng does not appear to explicitly teach wherein the ionic liquid comprises 1-ethyl-3-methyl-imidazolium tetrafluoroborate.
Varney teaches using this ionic liquid in an electrochemical sensor (¶ 0015).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this ionic liquid in the combination as the simple substitution of one known ionic liquid (that of Zeng) for another (that of Varney) with predictable results (performing electrochemical sensing), and for the purpose of achieving wide detection range and stability (Varney: ¶ 0015). This usefulness also suggests that the particular ionic liquid would have been “obvious to try.”

Response to Arguments
Applicant’s arguments filed 01/18/2022 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. A new claim objection is issued. The amendments with respect to the interpretations under 35 USC 112(f) are partially persuasive in that a “compartment” is not sufficient structure to perform the function of sampling.
In response to the amendments and arguments regarding the rejections under 35 USC 103, they are persuasive. However, a new grounds of rejection is made in further view of Zeng, and all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791